Name: 2005/215/EC: Council Decision of 17 February 2005 appointing ten French members and six French alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2005-03-16; 2006-06-13

 16.3.2005 EN Official Journal of the European Union L 69/37 COUNCIL DECISION of 17 February 2005 appointing ten French members and six French alternate members of the Committee of the Regions (2005/215/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the French Government, Whereas: (1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions (1), (2) Seven seats as members of the Committee of the Regions have become vacant following the expiry of the mandates of Mr Jean-Pierre BAZIN (FR), Mr Marc BELLET (FR), Mr Yannick BODIN (FR), Ms Mireille KERBAOL (FR), Mr Robert SAVY (FR) and Mr Jacques VALADE (FR) notified to the Council on 9 April 2004 and of Mr ValÃ ©ry GISCARD d'ESTAING (FR), notified to the Council on 7 August 2004. A seat as an alternate member of the Committee of the Regions has become available following the death of Mr Claude GIRARD (FR), notified to the Council on 9 April 2004. Two seats as alternate members of the Committee of the Regions have become vacant following the resignation of Mr Philippe RICHERT (FR), notified to the Council on 11 November 2004, and Mr Augustin BONREPAUX (FR), notified to the Council on 22 December 2004. Three seats as alternate members of the Committee of the Regions have become available following the expiry of the mandates of Ms Nicole GUILHAUDIN (FR), Mr Alain PERELLE (FR) and Ms Marie-FranÃ §oise JACQ (FR), notified to the Council on 9 April 2004. Three seats as alternate members of the Committee of the Regions have become available following the expiry of the mandates of Mr Claudy LEBRETON (FR), notified to the Council on 13 October 2004, Ms Mireille LACOMBE (FR), notified to the Council on 22 December 2004 and Mr Ambroise GUELLEC (FR), notified to the Council on 19 January 2005, HAS DECIDED AS FOLLOWS: Sole Article (a) Mr Camille de ROCCA SERRA PrÃ ©sident de l'assemblÃ ©e territoriale Corse Mr Raymond FORNI PrÃ ©sident du conseil rÃ ©gional de Franche-ComtÃ © Ms Mireille LACOMBE ConseillÃ ¨re gÃ ©nÃ ©rale du Puy-de-DÃ ´me Mr Jean-Yves LE DRIAN PrÃ ©sident du conseil rÃ ©gional de Bretagne Mr Martin MALVY PrÃ ©sident du conseil rÃ ©gional Midi-PyrÃ ©nÃ ©es Mr Raymond MARIGNE Vice-prÃ ©sident du conseil gÃ ©nÃ ©ral des Hautes-Alpes Mr Daniel PERCHERON PrÃ ©sident du conseil rÃ ©gional du Nord-Pas-de-Calais Mr Alain ROUSSET PrÃ ©sident du conseil rÃ ©gional d'Aquitaine Mr Michel THIERS Vice-prÃ ©sident du conseil gÃ ©nÃ ©ral du RhÃ ´ne Mr Adrien ZELLER PrÃ ©sident du conseil rÃ ©gional d'Alsace (b) are hereby appointed members of the Committee of the Regions, Mr Jacques AUXIETTE PrÃ ©sident du conseil rÃ ©gional des Pays-de-la-Loire Mr Pierre BERTRAND Vice-prÃ ©sident du conseil gÃ ©nÃ ©ral du Bas-Rhin Mr Charles JOSSELIN Vice-prÃ ©sident du conseil gÃ ©nÃ ©ral des CÃ ´tes d'Armor Mr Jean-Jacques LOZACH PrÃ ©sident du conseil gÃ ©nÃ ©ral de la Creuse Ms Nathalie MANET ConseillÃ ¨re rÃ ©gionale d'Aquitaine Mr Jean-Vincent PLACE Conseiller rÃ ©gional de l'Ã le-de-France are hereby appointed alternate members of the Committee of the Regions, for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 17 February 2005. For the Council The President J.-C. JUNCKER (1) OJ L 24, 26.1.2002, p. 38.